PER CURIAM.
The defendant was properly convicted of robbery with a firearm pursuant to Section 812.13, Florida Statutes (1979). Nonetheless, his enhanced sentence, as a habitual offender, must be reversed and remanded to afford the defendant a copy of the pre-sentence investigation prior to the imposition of sentence, as required by Section 775.084(3)(a), Florida Statutes (1979). Eutsey v. State, 383 So.2d 219 (Fla.1980). In all other respects, his adjudications and sentences are affirmed.
Affirmed in part and reversed in part with directions.